DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2020 has been entered.
 
Claim Status
Claims 1 – 5 and 9 – 15 are pending.  Claim 1 was amended.  Claims 6 and 7 were cancelled, and claim 5 was previously cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 9, and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Meltser, US 5945229 (hereinafter 'Meltser') in view of Binder et al., US 2006/0046105 (hereinafter 'Binder') in view of Lai, US 2008/0050619 (hereinafter 'Lai'). 

Regarding claim 1: Meltser teaches a method for controlling an operation of an electrochemical device, the method comprising the steps of:
receiving measurements related to the operation of the electrochemical device ([col 5, lines 60 – 61]: monitoring the electrical performance of the auxiliary cell 44), and estimating at least diagnostics data based on said measurements ([col 5, lines 61 – 65]: comparing it to the expected performance under known conditions provides a direct knowledge of ongoing operating conditions of the cells 4 comprising the stack 2), 
estimating prognostics data based on said estimated diagnostics data ([col 5, lines 65 – 67]: the time when future stack difficulties are is likely to occur can be predicted) and providing operation instructions to control said electrochemical device, said operation instructions being optimized with respect to said estimated diagnostics [col 10, lines 43 – 45]: corrective procedures may be automatically initiated through the control module 78 for the stack).

Meltser is silent with respect to 
an electrochemical device comprising at least one internal regulatory system; 
providing operation instructions to control said internal regulatory system of the electrochemical device;
wherein a feedback of operation instructions data is provided to estimate said prognostics data, and said prognostics data are estimated further on the basis of said operation instructions; and 
wherein said diagnostics data includes reversible disruption data, and said operating instructions are based at least on said reversible disruption data so as to counteract current reversible disruption, and
each occurrence of determining said operating instructions on the basis of reversible disruption data being stored in a memory, and said prognostics data being estimated further on the basis of a number of occurrences of counteracted reversible disruptions.

Binder teaches 
an electrochemical device comprising at least one internal regulatory system ([0062]: with the aid of the units 22 and 23, an adaptation to aging or degeneration, for instance, of individual components or a plurality of components of the fuel cell system); 
[0082]: With the aid of the advantageous predictors X.sub.P, steps that serve to regenerate the system can furthermore be tripped in the fuel cell system, such as purging, recirculation, and varying the pressure and/or humidity of individual components or flows of material); and 
wherein a feedback of operation instructions data is provided to estimate said prognostics data, and said prognostics data are estimated further on the basis of said operation instructions ([0073]: model output variables for the voltage are calculated and correspondingly compared with the measured variables. From the differences that may exist, improved or altered model parameters are derived).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Meltser in view of Binder to incorporate control techniques that allow for “a fuel cell system which has improved availability and reliability of the system ([0004])” as known in the art. 

Lai teaches 
wherein said diagnostics data includes reversible disruption data ([0021]: membrane hydration, membrane temperature, membrane heating/cooling rate, flowfield hydration, flowfield temperature, reactant flow rates, and combinations thereof can be targeted for modification), and said operating instructions are based at least on said reversible disruption data so as to counteract current reversible disruption ([0020]: If there is a significant variance between the life spent value L.sub.X and the actual usage value L.sub.U, at least one operating parameter of the fuel cell stack is modified to account for this variance), and
each occurrence of determining said operating instructions on the basis of reversible disruption data being stored in a memory ([0023]: an actual usage value L.sub.U can be determined by extracting operational data from the stack), where the Examiner interprets the ability to extract operational information requires the data to be stored beforehand, and said prognostics data being estimated further on the basis of a number of occurrences of counteracted reversible disruptions ([0023]: the extracted data can be used in a rainflow-type stress cycle analysis, or some other technique for determining the impact of a plurality of stress cycles on the fuel cell stack, to create the simplified representation of the fuel cell stack operation).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Meltser in view of Binder in view of Lai to improve the useful life of the fuel cell by modifying “variables like membrane dehydration rate, water content, temperature, and heating/cooling rate are controlled as a function of the remaining life of the fuel cell ([0006])”.

Regarding claim 2: Meltser in view of Binder in view of Lai teaches the method of claim 1, as discussed above, wherein said diagnostics data includes at least data of a current state of health of the electrochemical device, including an assessment of a possible degradation of the electrochemical device, and the prognostics data include at least an estimation of a remaining useful life time of the electrochemical device (Meltser: [col 5, lines 47 – 53]:monitoring the performance of a PEM fuel cell stack in such a manner as to be able to detect when undesirable operating conditions (e.g., high CO-concentrations in the H.sub.2) exist that portend major future stack difficulties (e.g., anode poisoning), and to initiate corrective action when such action is warranted).

Regarding claim 3: Meltser in view of Binder in view of Lai teaches the method of claim 2, as discussed above, wherein [a device] is controlled so as to lengthen remaining useful life time of the electrochemical device (Meltser: [col 5, lines 47 – 53]:monitoring the performance of a PEM fuel cell stack in such a manner as to be able to detect when undesirable operating conditions (e.g., high CO-concentrations in the H.sub.2) exist that portend major future stack difficulties (e.g., anode poisoning), and to initiate corrective action when such action is warranted) .

Meltser is silent with respect to wherein 
said internal regulatory system is controlled.

Binder teaches 
said internal regulatory system is controlled ([0082]: With the aid of the advantageous predictors X.sub.P, steps that serve to regenerate the system can furthermore be tripped in the fuel cell system, such as purging, recirculation, and varying the pressure and/or humidity of individual components or flows of material).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Meltser in view of Binder to incorporate control techniques that allow for “a fuel cell system which has improved availability and reliability of the system ([0004])” as known in the art. 

Regarding claim 4: Meltser in view of Binder in view of Lai teaches the method of claim 2, as discussed above, comprising the steps of determining the end of the remaining useful life time of the electrochemical device (Meltser: [col 10, lines 38 – 42]: [the software] extrapolates the degradation-factor to the limit set by the stack's designer/operator as being the point where corrective action needs to be taken), and generating an alarm signal if said remaining useful life time is below a predetermined threshold (Meltser: [col 9, lines 53 – 57]: If a behavior pattern and a reference signature substantially match (as described above) a warning to the operator, or control signal to the stack control module 78 is issued to take corrective action).

Regarding claim 5: Meltser in view of Binder in view of Lai teaches the method of claim 2, as discussed above, comprising the steps of determining the end of the remaining useful life time of the electrochemical device (Meltser: [col 10, lines 38 – 42]: [the software] extrapolates the degradation-factor to the limit set by the stack's designer/operator as being the point where corrective action needs to be taken), and instructing said internal regulatory system with modified nominal operation parameters so as to use the electrochemical device with said modified nominal operation parameters, in view of lengthening said remaining useful life time (Meltser: [col 9, lines 53 – 57]: If a behavior pattern and a reference signature substantially match (as described above) a warning to the operator, or control signal to the stack control module 78 is issued to take corrective action), where the Examiner interprets the control signal issued would lengthen the remaining useful life time by mitigating the degradation.

Regarding claim 9: Meltser in view of Binder in view of Lai teaches the method of claim 1, as discussed above.
Meltser is silent with respect to wherein 
said prognostics data are estimated further on the basis of expected future environment data.

Binder teaches 
said prognostics data are estimated further on the basis of expected future environment data ([0044]: With the aid of the fourth parameter, a more-accurate description, in particular, of the expected or potential second parameter at the later time T.sub.2 or at a future time after the time difference .DELTA.T can be attained).

[0004])” as known in the art. 

Regarding claim 13: Meltser in view of Binder in view of Lai teaches a non-transitory computer storage medium storing a computer program comprising instructions to implement the method according to claim 1 (Meltser: [col 7, line 63 – 66]: The electrically programmable read-only memory (EPROM) contains the instructions necessary to implement the data processor's own internal control, data manipulation, and communication algorithms), when said instructions are run by a computer processor (Meltser: [col 7, line 50]: data processor 74).

Regarding claim 14: Meltser in view of Binder in view of Lai teaches a computer control unit comprising at least an input interface to receive measurements (Meltser: [col 5, lines 60 – 61]: monitoring the electrical performance of the auxiliary cell 44), a processor (Meltser: [col 7, line 50]: data processor 74 ) and at least a memory unit to perform the method according to claim 1 (Meltser: [col 7, line 63 – 66]: The electrically programmable read-only memory (EPROM) contains the instructions necessary to implement the data processor's own internal control, data manipulation, and communication algorithms), and an output interface to provide operation instructions to control at least one internal regulatory system of an Meltser: [col 10, lines 43 – 45]: corrective procedures may be automatically initiated through the control module 78 for the stack).

Regarding claim 15: Meltser in view of Binder in view of Lai teaches an electrochemical device including at least one sensor connected to the computer control unit according to claim 14 (Meltser: [col 6, lines 60 – 61]: voltage sensing device 62 and current sensing device 64), and at least one internal regulatory system connected to the computer control unit to operate the electrochemical device on the basis of operating instructions provided by the computer control unit (Meltser: [col 10, lines 43 – 45]: corrective procedures may be automatically initiated through the control module 78 for the stack).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Meltser in view of Binder in view of Lai in view of Le Canut et al., US 2007/0259256 (hereinafter 'Le Canut').

Regarding claim 10: Meltser in view of Binder in view of Lai teaches the method of claim 1, as discussed above, wherein, said electrochemical device comprising at least one fuel cell (Meltser: [col 5, lines 47 – 52]: monitoring the performance of a PEM fuel cell stack) having a fuel canal (Meltser: [col 5, lines 19 – 20]: a hydrogen-feed manifold 38 supplies hydrogen fuel to the several anode flow channels 14), said measurements include a monitoring of variations of voltage provided by the fuel cell Meltser: [col 2, lines 35 – 37]: The auxiliary cell's current and voltage are measured and plotted over a predetermined time interval)

Meltser in view of Binder in view of Lai is silent with respect to 
said internal regulatory system comprises an air bleed inlet in the fuel canal so as to evacuate contaminant from the fuel canal if a decrease of an average voltage value is observed from said measurements.

Le Canut teaches
said internal regulatory system comprises an air bleed inlet in the fuel canal so as to evacuate contaminant from the fuel canal if a decrease of an average voltage value is observed from said measurements ([0136]: controllable air bleed valve coupled to an anode fuel feed may be also used to introduce ambient air in the to a fuel cell to counter the effects of CO-poisoning).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Meltser in view of Binder in view of Lai in view of Le Canut to enable controlling the operating parameters of the fuel cell in real time using the present conditions and measurements, to allow for “more accurately determining the cause of a particular fault in an electrochemical cell ([0054])”, as known in the art. 


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meltser in view of Binder in view of Lai in view of Le Canut in view of Naganuma et al., US 2012/0100445 (hereinafter 'Naganuma').

Regarding claim 11: Meltser in view of Binder in view of Lai teaches the method of claim 1, as discussed above, wherein, said electrochemical device comprising at least one fuel cell having an oxidant canal (Meltser: [col 5, lines 17 – 19]: oxygen-feed manifold 36 supplies air to the several cathode flow channels 16).

Meltser in view of Binder in view of Lai is silent with respect to 
said measurements include a pressure loss measurement in said oxidant canal, sensed by one or several sensors provided in said oxidant canal, and said internal regulator system comprises a moisture controller in said oxidant canal so as to:
dry the oxidant canal if pressure loss is detected as being higher than a first threshold, and
humidify the oxidant canal if pressure loss is detected as being lower than a second threshold.

Le Canut teaches
said measurements include a measurement in said oxidant canal ([0062]: an oxidant, such as oxygen in the air, is introduced into the cathode electrode 41 via the gas input port 42), sensed by one or several sensors provided in said oxidant canal ([0075]: sensors 311, 313, 317 and 319, may be used, for example, to monitor one or more of temperature, pressure, composition and relative humidity of input and output gases);
said internal regulatory system comprises a moisture controller in said oxidant canal ([0071]: humidity and flow rate control) so as to:
	humidify the oxidant canal ([0120]: any cell with a membrane showing signs of dehydration should be detected and corrective action (e.g. raising the humidity) taken).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Meltser in view of Binder in view of Lai in view of Le Canut to enable controlling the operating parameters of the fuel cell in real time using the present conditions and measurements, to allow for “more accurately determining the cause of a particular fault in an electrochemical cell ([0054])”, as known in the art. 

Naganuma teaches
said measurements include a pressure loss measurement ([0053]: a gas supply stoichiometry is determined from the average cell pressure loss); 
dry the oxidant canal if pressure loss is detected as being higher than a first threshold ([0052]: when the average water-in-cell content Ha equals or exceeds the threshold …  the water-in-cell content of the fuel cell stack 200 is reduced), and
humidify the oxidant canal if pressure loss is detected as being lower than a second threshold ([0053]: when the average water-in-cell content Ha is lower than the threshold and is in the steep decrease section J3 as shown in FIG. 9, the water-in-cell content of the fuel cell stack 200 is increased).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Meltser in view of Binder in view of Lai in view of Le Canut in view of Naganuma to improve the control of the fuel cell when a fault has been detected, as “gas can be supplied in a proper amount of gas supply stoichiometry to all cells in the fuel cell stack and, as a result, generated voltage can be reliably restored ([0012])”.

Regarding claim 12: Meltser in view of Binder in view of Lai in view of Le Canut in view of Naganuma teaches the method of claim 11, as discussed above, wherein, said electrochemical device comprising at least one fuel cell having the fuel canal (Meltser: [Fig 1; col 4, line 57]: stack 2 of individual fuel cells 4), said measurements include further a monitoring of variations of voltage provided by the fuel cell (Meltser: [col 5, lines 60 – 61]: monitoring the electrical performance of the auxiliary cell 44). 

Meltser in view of Binder in view of Lai is silent with respect to 
said internal regulatory system comprises an air bleed inlet in the fuel canal so as to evacuate a contaminant from the fuel canal if a decrease of an average voltage value is observed from said measurements, while said pressure loss is detected as being between said first and second thresholds.

Le Canut teaches
said internal regulatory system comprises an air bleed inlet in the fuel canal so as to evacuate contaminant from the fuel canal if a decrease of an average voltage value is observed from said measurements ([0136]: controllable air bleed valve coupled to an anode fuel feed may be also used to introduce ambient air in the to a fuel cell to counter the effects of CO-poisoning).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Meltser in view of Binder in view of Lai in view of Le Canut to enable controlling the operating parameters of the fuel cell in real time using the present conditions and measurements, to allow for “more accurately determining the cause of a particular fault in an electrochemical cell ([0054])”, as known in the art. 

Naganuma teaches 
while said pressure loss is detected as being between said first and second thresholds ([0042]: Based on a judgment made by the judging unit 67 … an adjustment of a gas back pressure of the fuel cell stack 200 performed by adjusting the back pressure valve 34).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Meltser in view of Binder in view of gas can be supplied in a proper amount of gas supply stoichiometry to all cells in the fuel cell stack and, as a result, generated voltage can be reliably restored ([0012])”.

Response to Arguments
Applicant’s arguments, see page 7, filed 11 November 2020, with respect to the rejection of claim 7 (and, by the amendment of claim 7 into claim 1, all of the outstanding claims) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Meltser in view of Binder in view of Lai.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brent A. Fairbanks/Examiner, Art Unit 2862